PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/555,875
Filing Date: 29 Aug 2019
Appellant(s): RHEON LABS LTD



__________________
Nicholas R. Transier
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 17 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102 and 103
Rejections based upon Figure 4 of Plant
Claims 1, 5-9 and 12-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Plant (U.S. Patent Application Publication No. 2004/0171321).
Regarding claim 1, Plant discloses a flexible energy absorbing system comprising an energy absorbing layer (9) and a protective layer (8) (corresponding to a tensile layer).  See Figure 3, and paragraph [0057].  The energy absorbing layer (9) is a foam material that has dilatant material (6) in the pores of the foam material.  See Id.  The energy absorbing layer has a pattern of holes (10) which permit air to pass through the tensile layer in a direction normal to the layer’s top and bottom.  Id.  Plant’s tensile layer(s) would have been capable of restraining the energy absorbing layer during an impact to the flexible energy absorbing system because the tensile layer is the same as the claimed tensile layer.
As to claims 5 and 6, Plant discloses that the protective coating cover sheets can be silicone, which is a non-textile material.  See paragraph [0056].
Regarding claim 7-9, Plant discloses that the energy absorbing layer (9) is a foam material that has dilatant material (6) in the pores of the foam material.  See paragraphs [0056]-[0057].   Plant further discloses the strain rate sensitive material may be a silicone dilatant.  See paragraph [0025].
As to claims 13 and 18 and further as to claim 20, Plant discloses that the energy absorbing material may be used in knee pads, elbow pads, shin pads or shoes.  See paragraphs [0002]. [0118], [0122] and Figure 25.
Claims 12 and 14-17 define the energy absorbing system based upon the local environment that the system is subjected to, i.e., glove, grip, tool, ballistic pack, garment.  As such, the claims appear to be intended use claims.  The statements of intended use do not appear to add any structure to the system that is not present in the prior art.  Cf.  MPEP 2111.02.

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plant (U.S. Patent Application Publication No. 2004/0171321) as applied to claim 1 above.
As to claims 10 and 11, Plant anticipates claim 1 for the reasons recited above.  Plant teaches that dilatant material may be silicone including fillers, and suitable fillers include thermoplastic materials (as recited instant claim 10) or chopped fibers (as recited in instant claim 11).  See paragraphs [0126] and [0131].  Plant discloses the chopped fibers and thermoplastic materials among a number of other materials such that it cannot be stated that the combination of materials is at once envisaged.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have employed any combination of materials suggested by Plant.  The motivation for doing so is that Plant expressly the use of such materials, and it has been held to be within the level of ordinary level to have employed suitable materials for their intended purpose.  See MPEP 2144.07.

Rejections based upon Figure 7 of Plant
Claims 1, 2, 4, 7, 9, 12-18 and 20 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Plant (U.S. Patent Application Publication No. 2004/0171321).
This rejection is offered in the alternative to the above rejections and relies upon a different embodiment in Plant.
As to claims 1 and 20, Plant teaches a flexible energy absorbing system.  See the title.  In the embodiment corresponding to Figure 7, a layer (19) is formed of threads (i.e., fibers) woven into a hexagonal arrangement and having threads (19a) attaching layers of hexagons.  See Figure 7, and paragraphs [0063] and [0066].  This corresponds to a tensile layer.  The voids between threads are impregnated with a dilatant material that coats the threads.  See paragraph [0066].  The hexagonal shape of the woven material is conveyed to the dilatant material after impregnation and result in the dilatant material having a hexagonal pattern.  Spaces are left in the woven material after impregnation, which inherently permits air to pass through the tensile layer in a direction normal to the threads. Id.  The resilient carrier woven material aids in the dilatant material returning to its original shape which corresponds to the limitation “the fibrous tensile layer is configured to restrain the energy absorbing material during an impact to the flexible energy absorbing system.” See Id.
As to claims 2 and 4, Plant discloses that the carrier layer is woven. See paragraph [0063].
Regarding claims 7 and 9, Plant discloses the strain rate sensitive material may be a silicone dilatant.  See paragraph [0025].
As to claims 13 and 18 and further as to claim 20, Plant discloses that the energy absorbing material may be used in knee pads, elbow pads, shin pads or shoes.  See paragraphs [0002], [0118], [0122] and Figure 25.
Claims 12 and 14-17 define the energy absorbing system based upon the local environment that the system is subjected to, i.e., glove, grip, tool, ballistic pack, garment.  As such, the claims appear to be intended use claims.  The statements of intended use do not appear to add any structure to the system that is not present in the prior art.  Cf.  MPEP 2111.02.

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plant (U.S. Patent Application Publication No. 2004/0171321) as applied to claim 1 above.
As to claims 10 and 11, Plant anticipates claim 1 for the reasons recited above.  Plant teaches that dilatant material may be silicone including fillers, and suitable fillers include thermoplastic materials (as recited instant claim 11) or chopped fibers (as recited in instant claim 12).  See paragraphs [0126] and [0131].  Plant discloses the chopped fibers and thermoplastic materials among a number of other materials such that it cannot be stated that the combination of materials is at once envisaged.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have employed any combination of materials suggested by Plant.  The motivation for doing so is that Plant expressly the use of such materials, and it has been held to be within the level of ordinary level to have employed suitable materials for their intended purpose.  See MPEP 2144.07.


Rejections based upon the entirety of Plant
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Plant (US 2004/0171321) in view of Horacek (US 2004/0224151).
For the reasons related in the rejections above, Plant et al. discloses two embodiments of flexible energy absorbing system that anticipate a tensile layer and a pattern of strain rate sensitive material applied thereto where the strain sensitive material is configured to allow air to pass through the pattern.
Plant et al differs from claim 19 by failing to teach that the energy absorbing material is applied to a handle of a piece of sporting equipment.
Horacek discloses that shock dampening (i.e., energy absorbing) materials have been proposed to dampen vibrations and shocks in sports handles such as baseball bats, golf clubs, hockey sticks, bicycle handlebars, and the like.  See paragraph [0004].  The desire for such shock dampening materials minimize impact forces that are transmitted to a player’s joints such as elbows, shoulders and wrists.  See paragraphs [0004]-[0013].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have applied the shock absorbing system of Plant to a piece of sporting equipment handle as suggested by Horacek because shock dampening will minimize joint trauma.  See paragraph [0005].
 
Double Patenting
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,408,294 (‘294).  Although the claims at issue are not identical, they are not patentably distinct.
Claims 1-20 of the ‘294 patent completely encompass all of the limitations of instant claims 1-11 and 16 including a strain rate sensitive material that allows air to pass “through” the tensile layer.  The claims of the ‘294 patent do no specifically point out that the air passes in a direction normal to the tensile layer.  However, it would have been obvious to one of ordinary skill in the art to allow the air to pass normal to the tensile layer because such a configuration is need for the air to pass “through” the layer.
Instant claims 12-15 and 17-18 appear to be intended use claims and do not imply any structure in the underlying flexible energy absorbing system recited in the claims of the ‘294 patent.

NEW GROUNDS OF REJECTION
Claims 12 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Plant (US 2004/0171321) in view of Horacek (US 2004/0224151).
This rejection is offered in the alternative to the anticipation rejections recited above, and presume that the “incorporated into” claim language recites express structure.  
Figures 4 and 7 of Plant anticipate claim 1 for the reasons recited above.  Plant fails to teach that the energy absorbing material is incorporated into a glove (claim 12), a grip (claim 14), a tool (claim 15), a ballistic pack (claim 16), or a garment (claim 17).
Horacek discloses that shock dampening (i.e., energy absorbing) materials have been proposed to dampen vibrations and shocks in sports handles such as baseball bats, golf clubs, hockey sticks, bicycle handlebars, and the like, or in tools.  See paragraphs [0004] and [0063].  Such shock dampening materials minimize impact forces that are transmitted to joints such as elbows, shoulders and wrists.  See paragraphs [0004]-[0013].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied the shock absorbing system of Plant to a grip or a tool as suggested by Horacek because shock dampening will minimize joint trauma.  See paragraph [0005].
The combined references fail to expressly teach a ballistic pack, garment or glove.  However, one of ordinary skill in the art would have understood the usefulness of the article of Plant in any area where impact absorption would be needed.  Such areas include garments that employ padded elbows or knee pads, gloves for shock absorption such as baseball batting gloves or work gloves, or ballistic packs for tactical gear. 

(2) Response to Argument
The examiner will employ parallel headings with the Appeal Brief.

 	Legal Standards
The examiner does not dispute appellants asserted legal standards.

B. 	Plant Figure 4 Discloses an Identical Invention to the Claimed Embodiments and Therefore Anticipates the Claimed Embodiments
Applicants argue that the protective layer (8) of Plant is not a “tensile base layer.”  The specification does not provide a definition of the phrase, and therefore, the phrase is given its broadest reasonable interpretation.  The examiner interpreted the word “tensile” to mean that the layer is capable of tension.  The term “base” was interpreted to mean the lower portion of something capable of support.  The protective layer of Plant meets this definition.  The protective layer is capable of some minute amount of tension because the layer exists in space and is attached to energy absorbing material.  The protective layer exists on the bottom portion of the composite, and forms the “base” of the composite.
Appellant points to the statement in the rejection as lacking evidentiary foundation: 
Plant’s tensile layer(s) would have been capable of restraining the energy absorbing layer during an impact to the flexible energy absorbing system because the tensile layer is the same as the claimed tensile layer.

In making this statement, the examiner was attempting to relate that the functional language of the claims was met.  The protective layer of Plant falls within the definition of a “tensile base layer,” and the layer has some non-zero tensile strength because the material is a solid.  Accordingly, the layer will inherently be “configured to restrain the pattern of strain rate sensitive energy absorbing material during an impact to the flexible energy absorbing system.” 
Appellant argues that the strain rate sensitive material present in the pores of the foam of Plant is not “formed on top of the tensile base layer.”  However, this argument fails to recognize that the claim does not require that the strain rate sensitive material be in direct contact with tensile base layer.  The protective layer of Plant exists on the bottom of the composite as shown in Figure 4, and the energy absorbing layer (9) containing strain rate sensitive material is present above the bottom of the composite.  
Appellants further argue that the protective layer (8) in Figure 4 does not show “the pattern of strain rate sensitive energy absorbing material is configured to allow air to pass through a plurality of openings in the pattern of strain rate sensitive energy absorbing material and the tensile base layer in a direction normal to a plane of the tensile base layer.”  The focus here is on the protective layer.  Appellants appear to be arguing that because the protective coating of Plant is continuous, including the walls of the openings, air cannot pass through the protective layer.  The examiner maintains that the structure of Figure 4 of Plant allows air to pass from above the composite to below the composite, and thus, flows “normal” to the bottom and top portion of the protective layer.  The claim employs “comprising” claim language and does not preclude additional tensile base layer that is not normal to the air passage direction. 

C. Plant Figure 7 Discloses an Identical Invention to the Claimed Embodiments and Therefore Anticipates the Claimed Embodiments
In the Final rejection, the examiner identified layer 19 as having been woven into a hexagonal arrangement corresponding to the base tensile layer.  This interpretation is not optimal upon further review.  A better interpretation is that the bottom layer (21) is the tensile base layer.  The tensile base layer and the other portions of the composite (19) and (20) are coated with the strain rate sensitive (i.e., dilatant) material.  Plant teaches that the result is “the hexagonal material in FIG. 7 including the vertical threads 19a and horizontal threads 19b would be coated with the dilatent compound, spaces being left in the material in each of the hexagonal holes.”  See paragraph [0066].  “The hexagonal material” in this context is referring to layers (20) and (21) as well because paragraph [0063] identifies layers (20) and (21) as “hexagonal layers.”  The result is a hexagonal sheet with holes therethrough.
However, the rejection as-written in the final rejection is proper.  Appellants argue that the central layer 19 of Plant is sandwiched between layers (20) and (21) and cannot be a “base layer.”  Again, the specification does not provide a definition of a tensile base layer, and the phrase is interpreted to be a layer capable of withstanding tensile stresses and having an additional layer thereon.  The central layer (19) serves as the base for layer (21) and is capable of withstanding tensile stress.
Appellant further argues that figure 7 does not show a pattern of strain rate sensitive material “on top of the tensile base layer.”  However, upper layer (20) is impregnated with dilatant material (strain rate sensitive material) and is “on top of” the intermediate layer (19).  The upper layer shows a hexagonal pattern.

D. Claims 12-18 do not Recite Additional Structure Elements of Energy Absorbing Systems 
The central issue of claims 12-18 is the phrase “incorporated into.”  Initially, the preambles of the claims state that the claims relate to an energy absorbing system, i.e., a subcombination.  The claims subsequently state that the energy absorbing system is “incorporated into” a number of items (i.e., a glove, a piece of sporting equipment, a grip, a tool, a ballistic pack a garment or a shoe) forming a combination.  But the additional features added to the subcombination to form the combination are not part of the claim because the preamble states that the claim relates to a flexible energy absorbing system.  In other words, claims 12-18 define the flexible energy absorbing system in terms of its external, unclaimed environment.   It is the examiner’s position that the external, unclaimed environment does not expressly add or imply any additional structure to the flexible energy absorbing system. 
The examiner was not stating that the “incorporated into” claim language was a preamble statement of intended use.  The citation to MPEP 2111.02 was preceded by “cf.” meaning that specific facts might be “compared” to the law surrounding preamble statements of intended use.
Applicants state that the examiner was inconsistent in the treatment of claims 13, 18 and 20.  Claims 13 and 18 were expressly taught by the reference, and it was a simple matter to point out that the intended use was present in the reference.  The examiner did not mean to imply or state that the claims included any additional structure not present in claims 12 and 14-17.  Claim 20 was treated differently because the claim is directed to the combination, i.e., a shoe, as stated in the preamble.
Appellant argues as “to Claims 13 and 18, the Office Action does not include any analysis identifying embodiments based on either Figure 4 or Figure 7 that are identical to the claimed embodiments.”  Figure 4 and Figure 7 anticipate claim 1 for the reasons described above and are inventive embodiments of Plant.  Plant states that the invention may be used knee pads, elbow pads, shin pads or shoes in paragraphs [0002], [0118] and [0122].  Thus, each and every element of the claimed invention is present in the single prior art reference.

E. Claim 19 is obvious over Plant and Horacek because Horacek does cures Plant’s deficiencies
For the reasons stated above, Plant renders obvious the energy absorbing material recited in claim 19.  Horacek would have motivated one of ordinary skill in the art to have employed such a material in a handle of a piece of sporting equipment. 

F. The Obviousness Double Patent Rejection is Proper, and should be Sustained 
Appellant does not point out the deficiencies of the obviousness type double patenting rejection over US Patent No. 10,408,294, and the rejection should be sustained.

For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 

Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/David Sample/            Primary Examiner, Art Unit 1784                                                                                                                                                                                            
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/William Krynski/
Director Designee, TC 1700

Conferees:
/Jennifer McNeil/Primary Examiner, 1700
/HUMERA N. SHEIKH/            Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Attachments: PTO 892 and two NPL references